DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-13 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 11-13 are objected to because of the following informalities:  Claims 11-13 should presumably depend on independent claim 5 and not claim 1.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10565019 (hereinafter, ’019). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘019 patent anticipate the claims in the instant application. The independent claims are reproduced in a table below to highlight the similarities.

Instant Application
US 10565019
1. A processing method applied to a multicore processor, the multicore processor comprising at least a first core and a second core, the method comprising: receiving machine code for performing a predetermined operation; providing the machine code to the first core and the second core; processing the machine code on the first core and the second core; determining a first execution time value for the first core and a second execution time value for the second core, wherein the first execution time value specifies an execution time of the machine code on the first core and the 

comprising at least a first core and a second core, the method comprising: 
receiving machine code for performing a predetermined operation, wherein the 
machine code comprises a first subset relating to a predetermined instruction 
set of the first core, and a second subset relating to a predetermined 
instruction set of the second core;  providing only the first subset to the 
first core and providing only the second subset to the second core;  performing 

the first core and the second core;  determining a first execution time value 
for the first core and a second execution time value for the second core, 
wherein the first execution time value specifies an execution time of the 
machine code on the first core and the second execution time value specifies an 
execution time of the machine code on the second core;  determining current 
workloads of the first and second cores, wherein the current workload of the 
first core indicates a load level of the first core before processing the 
machine code, and the current workload of the second core indicates a load 
level of the second core before processing the machine code;  computing a first 

determined current workload of the first core;  computing a second efficiency 
factor based on the determined second execution time value and the determined 
current workload of the second core;  and processing the machine code on the 
first core or the second core based on the computed efficiency factors and the 
determined current workloads. 



	As indicated in the table above the claims in the ‘019 patent clearly anticipate each and every limitation in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

Claims 1, 2, 4-7, 9-11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farkas et al. (U.S. Pat. App. Pub. 2005/0013705) in view of Yoshii et al. (U.S. Pat. App. Pub. 2004/0098718).

With respect to claim 1, Farkas discloses: A processing method for a multicore processor, the multicore processor comprising at least a first core and a second core,  the method comprising: 
receiving machine code for performing a predetermined operation; providing the machine code to the first core  and the second core ; processing the machine code on the first core and the second core ([0016]-[0020]); 
Farkas does not specifically disclose: determining a first execution time value for the first core  and a second execution time value for the second core, wherein the first execution time value specifies an execution time of the machine code on the first core and the second execution time value specifies an execution time of the machine code on the second core; 
computing a first efficiency factor based on the determined first execution time value and a second efficiency factor based on the determined second execution time value; and 

However, Yoshii discloses: determining a first execution time value for the first core  and a second execution time value for the second core, wherein the first execution time value specifies an execution time of the machine code on the first core and the second execution time value specifies an execution time of the machine code on the second core; computing a first efficiency factor based on the determined first execution time value and a second efficiency factor based on the determined second execution time value; and processing the machine code on the first core or the second core based on the computed efficiency factors ([0089]-[0094], [0081-[0083]). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the teachings of Yoshii into Farkas to enhance program execution efficiency ([0012], Yoshii).

With respect to claim 2, Yoshii discloses: determining a workload of the first core and a workload of the second core; wherein the first efficiency factor is computed based on the first execution time value and the workload of the first core, and the second efficiency factor is computed based on the second execution time value and the workload of the second core ([0081]).  

With respect to claim 4, Yoshii discloses: storing the first execution time value and the  second execution time value in an execution time memory ; wherein the first 

	With respect to claims 5 and 6, they recite similar limitations as claim1 and are therefore rejected under the same citations and rationale.

	With respect to claims 7 and 9, they recite similar limitations as claims 2 and 4, respectively, and are therefore rejected under the same citations and rationale.

With respect to claim 10, Farkas discloses: wherein the processor comprises a first processing unit and a second processing unit, and wherein the first core being arranged in the first processing unit and the second core being arranged in the second processing unit ([0007]).

With respect to claims 11 and 13, they recite similar limitations as claims 2 and 4, respectively, and are therefore rejected under the same citations and rationale.

Claims 3, 8, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farkas et al. (U.S. Pat. App. Pub. 2005/0013705) in view of Yoshii et al. (U.S. Pat. App. Pub. 2004/0098718) further in view of Canedo et al. (U.S. Pat. App. Pub. 2014/0165077). 


Yoshii does not specifically disclose:23Docket No. HW721229 providing the machine code to the first core and the second core comprises providing the first subset to the first core and provides the second subset to the second core.
However, Canedo discloses: providing the machine code to the first core and the second core comprises providing the first subset to the first core and provides the second subset to the second core ([0022]).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the teachings of Canedo into the combination of Farkas and Yoshii for reducing scan cycle time of control applications through multi-core execution and data dependency delays to partition the program into well balanced fragments that can be scheduled in multi-core processors.

With respect to claim 8 and 12, they recite similar limitations as claim 3 and are therefore rejected under the same citations and rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195